Title: The American Commissioners to Samuel Tucker, 13 July 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Tucker, Samuel


<Passy, July 13, 1778: On her last cruise the Boston, we understand, did not sail so well as before, doubtless due to some change in her ballast. Remove her present ballast if necessary, load whatever Mr. Schweighauser has for America, and take on lead to be delivered to the continental agent in America; so inform Congress or the navy board.
You are to join Capt. Whipple under his orders. If Lieut. Simpson applies for passage, accommodate him according to his rank.>
